U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 Commission File Number: 333-153502 STREAMTRACK, INC. (Exact name of registrant as specified in its charter) Wyoming 26-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 347 Chapala Street Santa Barbara, California 93101 (Address of principal executive offices) (805) 308-9151 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YesoNo Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x At April 22, 2013, there were 16,739,520 shares of the Company’s common stock outstanding. EXPLANATORY NOTE The Company is currently in the process of finalizing an amendment to the StreamTrack, Inc. (the “Company”) August 31, 2012 Form 10-K and November 30, 2012 Form 10-Q, respectively, to restate its August 31, 2012 and November 30, 2012 financial statements to report a contingent royalty liability (the “Royalty”) associated with the purchase of certain assets and liabilities from Lenco Mobile, Inc. (“Lenco”) on December 1, 2011 (the “Acquired Assets”). The Acquired Assets were subsequently acquired by the Company on August 31, 2012 in connection with its acquisition of Radioloyalty, Inc. (“RL”). As a result of the fact that the consideration payable to Lenco is entirely contingent on future events, no liability was recorded by RL as of December 1, 2011. This accounting treatment is appropriate if the Acquired Assets did not represent a business. The Company had previously determined that the Acquired Assets did not represent a business. After several months of consultation and review of this issue with the Staff of the U.S. Securities and Exchange Commission ("SEC"), the Company and the SEC have agreed that the Acquired Assets did represent a business on the December 1, 2011 acquisition date. As a result, RL has valued the consideration owed to Lenco as of December 1, 2011. The Company has reviewed the Royalty as of the reporting date, February 28, 2013, and determined the balance to be reasonable as of February 28, 2013. The valuation of the contingent liability for the amounts potentially owed to Lenco was determined by RL utilizing some known facts such as the revenues generated using the Acquired Assets since December 1, 2011, along with management’s internal forecast of revenues through the term of the Royalty. As a result of the restatement of the Company’s Form 10-K, the Company’s total assets increased $788,742. Total liabilities increased $1,041,442. Total stockholders’ deficit increased $252,600. The Company’s revenues did not change. Costs of sales increased $252,600. Operating expenses did not change. Net loss increased $252,600. The final restated numbers for the August 31, 2012 financial statements have been determined but the final amended Form 10-K and Form 10-Q have not yet been finalized. The Company plans to file the amended Form 10-K and Form 10-Q as soon as possible. 2 TABLE OF CONTENTS Page PARTI Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 Item 3. Controls and Procedures 14 PARTII Item 1. Legal Proceedings 16 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 3 StreamTrack, Inc. Unaudited Consolidated Balance Sheets As of February 28, As of August31, (Restated) Assets Current assets Cash $ $ Accounts receivable, net of allowances of $87,000 and $72,000 at February 28, 2013 and August 31, 2012, respectively Prepaid expenses Total current assets Property and equipment, net Other assets Note receivable Customer list, net Other assets Total other assets Total assets $ $ Liabilities and stockholders’ deficit Current liabilities Accounts payable and accrued expenses $ $ Deferred revenues - Factor line of credit Derivative liabilities embedded within convertible notes payable Capital lease payable Related party payable Contingent royalty payable Convertible note payable - Convertible notes payable, in default, net of debt discount of $39,698 and $11,299 as of February 28, 2013 and August 31, 2012 Total current liabilities Long term liabilities Deferred revenues - Convertible promissory notes, net of debt discount of $38,189 and $6,370 as of February 28, 2013 and August 31, 2012 Related party convertible promissory notes, net of debt discount of $48,715 and $59,983 as of February 28, 2013 and August 31, 2012 Total long term liabilities Total liabilities Commitments and contingencies (note 5) Stockholders’ deficit: Preferred stock, $0.0001 par value; 5,000,000 shares authorized; 100 shares issued and outstanding as of February 28, 2013 and August31, 2012 1 1 Common stock, $0.0001 par value: 1,000,000,000 shares authorized; 360,973 and 183,415 shares issued and outstanding as of February 28, 2013 and August31, 2012 36 18 Additional paid-in capital Deferred stock based compensation ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. F-1 StreamTrack, Inc. Unaudited Consolidated Statements of Operations Three Months Ended February 28, Three Months Ended February 29, Six Months Ended February 28, Period From Inception, November 30, 2011, Through February 29, Revenue: Advertising $ Services Total revenue Costs of sales: Depreciation and amortization Colocation services Broadcaster commissions Other costs Total costs of sales Gross (loss) profit (30,641 ) (83,234 ) Operating expenses: Product development Officer compensation Sales and marketing Other expenses Total operating expenses Operating loss before provision for income taxes (523,285 ) (267,945 ) (1,167,286 ) ) Other income (expenses) Interest income - - Interest expense (21,380 ) (20,119 ) (41,201 ) (20,119 ) Interest expense - accretion (40,706 ) (1,585 ) (248,973 ) ) Change in fair value of derivatives (384,079 ) - (377,981 ) - Total other expenses (440,915 ) (21,704 ) (662,905 ) ) Loss before provision for income taxes (964,200 ) (289,649 ) (1,830,191 ) ) Income tax benefit (expense) - Net loss (964,200 ) (289,649 ) (1,830,191 ) ) Dividend - - (50,927 ) - Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted net loss per share attributable to common stockholders $ ) $ ) $ ) $ ) Weighted-average number of shares used in computing basic and diluted per share amounts The accompanying notes are an integral part of the consolidated financial statements. F-2 StreamTrack, Inc. Unaudited Consolidated Statements of Cash Flows For the Six Months Ended February 28, Period From Inception, November 30, 2011, Through February 29, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Bad debt expense - Depreciation and amortization Re-measurement of derivative liabilities - Accretion of debt discount Changes in assets and liabilities: Accounts receivable (94,708 ) Prepaid expenses (17,550 ) Other assets (1,595 ) (8,780 ) Accounts payable and accrued expenses (12,381 ) Deferred revenue (154,851 ) - Net cash used in operating activities (679,793 ) (303,084 ) Cash flows from financing activities Proceeds from issuance of convertible promissory notes Payments on capital lease (7,338 ) (14,155 ) Interest on note receivable (5,250 ) - Net advances from related parties Net (payments) advances to Factor (14,402 ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents (205,298 ) Cash and cash equivalents at beginning of year - Cash and cash equivalents at end of year $ $ Supplemental disclosures of noncash financing activities Deemed dividend $ $
